Citation Nr: 0509921	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  94-14 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for otitis externa.

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine with narrowing of the disc 
space at L5-S1.

3.  Entitlement to service connection for multiple joint 
pains of the left and right knees, left ankle, and right hip.

4.  Entitlement to a compensable original evaluation for 
varicocele of the left testicle.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1992, and also had a previous three-month period of active 
duty.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 1992 and September 2004 rating 
decisions of the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO).

In a decision dated in August 2002 the Board denied the 
veteran's claims for service connection for otitis externa. 
For degenerative joint disease of the lumbar spine, and for 
joint pain of the knees, left ankle, and right hip.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter Court).  
The Court, by Order dated May 22, 2003, remanded these issues 
to the Board for the purpose of ensuring compliance with the 
notice provisions of the VCAA.  The Board subsequently 
remanded these issues to the RO and the claims are again 
before the Board.  In addition, in October 2003, the Board 
remanded the issue of entitlement to service connection for a 
varicocele of the left testicle to the RO.  In a rating 
decision dated in September 2004, the RO granted service 
connection for a varicocele of the left testicle and assigned 
a 0 percent rating.  The veteran appealed, seeking a 
compensable rating.  No Statement of the Case has yet been 
issued with respect to the increased rating claim.


REMAND

Pursuant to the Board's last remand in this case, a letter 
was sent to the veteran in order to ensure compliance with 
the notice provisions of the VCAA.  This was done and in July 
2004 correspondence was received from the veteran at the RO 
wherein he reported receiving treatment at the VA Medical 
Center (VAMC) in Lake City, Florida from 1992 to 2003 and the 
VAMC in Dublin, Georgia from 2003 to the present.  The RO 
must contact these VAMCs and obtain all records related to 
the veteran's treatment  Decisions of the Board must be based 
on all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002).  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA records.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 
6 Vet. App. 473 (1994).

The RO granted service connection for a varicocele of the 
left testicle and assigned a non-compensable rating.  The 
veteran filed statements dated in October 2004 and February 
2005 that the Board will treat as a Notice of Disagreement 
(NOD).  However, the RO has not issued an SOC as to the 
claims seeking a compensable rating for varicocele of the 
left testicle.  The United States Court of Appeals for 
Veterans Claims (the Court) has held that where a Notice of 
Disagreement has been filed with regard to an issue, and an 
SOC has not been issued, the appropriate Board action is to 
remand the issue to the RO for the issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The RO should obtain all available 
treatment records of the veteran from the 
VAMC in Lake City, Florida dated from 
1992 to 2003 and the VAMC in Dublin, 
Georgia, dated from 2003 to the present.  
If no such records are available the RO 
should obtain written confirmation of 
that fact.

2.  Following the above, the RO should 
readjudicate the veteran's claims, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

3.  The RO should issue an SOC with 
respect to the issue of entitlement to a 
compensable rating for varicocele of the 
left testicle.  The veteran and his 
representative should be informed of the 
steps necessary to perfect an appeal.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




